Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
John E. Hargrove appeals the district court’s order denying various motions. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Hargrove, Case No. 3:07-cr-00058-JPB-JES-l, 2014 WL 4590041 (N.D.W.Va. Sept. 15, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process. .

AFFIRMED.